Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 5, 10, 12, 14 and 17 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 6 paragraph 4, filed April 27, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-20 have been withdrawn. However, a new ground of rejection is further presented in view of the claim amendments.

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 -  page 8 (all), filed April 27, 2021, with respect to claims 1-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Wang (US Pub. No.:2016/0174231).


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites, in lines 2-4, “sending, by a first device, a first message to a second device, wherein the first message comprises power control information for a first beam of the second device, the first beam comprises at least one beam”  and  “sending, by the first device to the second device, information identifying a  number of  power control information pieces carried in the first message, wherein each piece of independent power control information corresponds to one beam or one beam set”, in lines 6-8.  It is unclear whether each piece of independent power control information corresponds to ”, since in view of step A, the first beam comprises at least one beam. It is unclear as to what is meant by “one beam set”, since “one/a beam set”, not previously defined in the claim.

Examine Note: Per Instant specification, para. 0082:” After receiving and processing the power control information, sent by the another base station, corresponding to a beam and/or beam set, the base station sends at least one piece of power control information to the terminal by using the first message. In this case, the first message sent by the base station may include power control information of the base station, and may also include power control information of another base station. Alternatively, the base station may send a plurality of first messages at different time points, and deliver power control information for a plurality of beams and/or beam sets of the terminal to the terminal, provided that the terminal can identify the power control information for different beams and/or beam sets.” The above definition/detail needs to be included in the claim language to make the claim clear.

Claims 10 and 17 are also rejected for the same reason as set forth above for claim 1.

Claims 2-9, 11-16, and 18-20 are also rejected, since they are dependent on the rejected base independent claims 1, 10, and 17, respectfully, as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Pub. No.:.2014/315594), and further in view of Wang (US Pub. No.:2016/0174231).

As per claim 1, Jeong disclose A power control method, comprising: 
sending, by a first device (see Fig. 2-3, the base station 200) a first message to a second device (see Fig.2-3, a terminal 205), wherein the first message comprises power control information for a first beam of the second device, the first beam comprises at least one beam, and the power control information comprises a power control command (see para. 0011-0012, 0020-0023, 0054-0056, 0073-0074, 0085-0087, the base station can transmit an average NI value of all reception beams and an average NI offset of each reception beam as uplink power control information to a corresponding terminal); and 
sending, by the first device to the second device, information of power control information pieces carried in the first message (see para. 0045-0051, before performing an uplink scheduling, in step 220, the base station 200 transmit a reception beam identification (ID) receiving an uplink signal of each terminal as the uplink power control information to the corresponding terminal), wherein each piece of independent power control information corresponds to one beam or one beam set (see Fig.2, para. 0042, the base station  transmit an NI value of each reception beam for a transmission of the uplink signal and an identification of the reception beam mapped on the corresponding NI as information on a control of the uplink power to a corresponding terminal {independent power control information corresponds to one beam}, the terminal which receives the information on the control of the uplink power,  calculate the uplink power by using the information, and then  transmit the uplink signal to the base station by using the calculated uplink power, also para. 0043-0056, “the base station 200 measure NI for each reception beam thereof in step 210. The base station 200 determine the NI value of each reception beam in a similar manner to processes of measuring the NI in the conventional base station, the base station 200  measure an amount of interference of neighboring cells which is received in an area in which a signal cannot be received, with respect to each reception beam, so as to measure the NI of each of corresponding reception beam, also the base station 200 will calculate the NI value of each corresponding reception beam by using a feedback of a terminal for a pilot pattern received through the corresponding reception beam, and in step 215, next, the base station 200  broadcast 
receiving, by the first device, a signal sent by the second device using the first beam, wherein a transmit power of the signal is determined based on the power control information (see para. 0011-0012, 0020-0023, 0054-0056, 0073-0074, 0085-0087, the terminal collecting the uplink power control information to calculate the uplink power by using the information, and then transmit the uplink signal to the base station by using the calculated uplink power). 

Although Jeong disclose sending, by the first device to the second device, information of power control information carried in the first message;

Jeong however does not explicitly disclose sending, by the first device to the second device, information “identifying a 

Wang however disclose sending, by a first device to a second device, information identifying a number of pieces of power control information carried in a first message (see Fig.2, para. 136-140, Fig.4, para. 0144-0152, 310: a base station determines power information according to a position of at least one first PRB, where the power information is used to instruct a first user equipment to determine, according to the power information, a transmit power used by the first user equipment to send a first signal over the at least one first PRB,  320: The base station sends the power information to the first user equipment, 
therefore,  a base station determines power information according to a position of at least one first PRB, and the base station sends the power information to a first user equipment, so that the first user equipment determines, according to the power information, a transmit power used by the first user equipment to send a first signal over the at least one first PRB, in this way, a transmit power of a signal 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, by a first device to a second device, information identifying a number of pieces of power control information carried in a first message, as taught by Wang, in the system of Jeong, so as to enable a base station to send power information to a first user equipment, so that the first user equipment determines, according to the power information, a transmit power used by the first user equipment to send a first signal over the at least one first PRB, in this way, a transmit power of a signal can be flexibly adjusted according to a position of a PRB, and network performance is improved, see Wang, paragraph 0147.

As per claim 2, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein a sending occasion of the first message is associated with the first beam (see para. 12, 39-42, 79-84; tables 1, 2). 
As per claim 3, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein the first message further comprises power control information for a second beam, and locations of the power control information for the first beam and the power control information for the second beam in the first message are determined based on configuration information, the second beam comprises at least one beam, and the configuration information is related to indexes of beams communicating with the first device (see para. 12, 39-42, 79-84; tables 1, 2). 
As per claim 4, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein the power control information further comprises an identifier of the first beam (see para. 51-54, 67, 90-96; tables 1 and 2,). 
As per claim 5, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein the method further comprises: sending, by the first device to the second device, information identifying of power control information carried in the first message is included in the first message (see para. 51-54, 67, 90-96; tables 1 and 2, ); andWang further disclose wherein the method further comprises: sending, by the first device to the second device, information identifying a quantity of pieces of power control information carried in the first message is included in the first message (see Fig.1- Fig.5, para. 0144-151, the base station determine the power information according to at least the position of the at least one first PRB, and the base station sends the power information to the first user equipment, so that the first user equipment determines, according to the power information, a power used by the first user equipment to send the first signal over the at least one first PRB. In addition, a shorter distance between the at least one first PRB and a second PRB causes a lower transmit power used to send the first signal over the at least one first PRB. A transmit power of a signal can be flexibly adjusted according to a position of a PRB, so that interference caused by the first signal in a second signal sent over the second PRB is lower than a preset level).

As per claim 6, the combination of Jeong and Wang disclose the method according to claim 1.

Jeong further disclose further comprising: receiving, by the first device, a second message from the second device, wherein the second message comprises information indicating a capability of sharing power among beams of the second device (see para. 51-54, 79-84, 90-96; tables 1 and 2). As per claim 7, the combination of J Jeong and Wang disclose the method according to claim 6.

Jeong further disclose further wherein the second message further comprises one or both a sum of maximum transmit powers of beams among which power is shared and maximum transmit powers of beams among which power is not shared (see para. 51-54, 79-84, 90-96; tables 1 and 2). As per claim 8, the combination of Jeong and Wang disclose the method according to claim 7.

Jeong further disclose further wherein the method further comprises: sending, by the first device, a third message to the second device, wherein the third message comprises information about a maximum transmit power allowed by the first device, wherein the information about the maximum transmit power allowed comprises one or both respective maximum transmit powers allowed for the beams among which power is not shared and a sum of maximum transmit powers allowed for the beams among which power is shared (see para. 51-54, 79-84, 90-96; tables 1 and 2). As per claim 9, the combination of Jeong and Wang disclose the method according to claim 8.

Jeong further disclose 9 wherein the third message further comprises information of beams allowed by the first device to participate in power sharing (see para. 51-54, 79-84, 90-96; tables 1 and 2). 
As per claim 10, claim 10 is rejected the same way as claim 1.
As per claim 11, claim 11 is rejected the same way as claim 2.
As per claim 12, claim 12 is rejected the same way as claim 5.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 15, claim 15 is rejected the same way as claim 8.
As per claim 16, claim 16 is rejected the same way as claim 9.

As per claim 17, claim 17 is rejected the same way as claim 1. Jeong further disclose A communications device (see Fig.2-4, Fig.7, a base station), comprising: a transmitter (see Fig.7, a transmission and reception unit 702), configured to send a first message to a second device (see Fig.2-4, Fig.8, a terminal). 
As per claim 18, claim 18 is rejected the same way as claim 2. 

As per claim 19, claim 19 is rejected the same way as claim 3. 
As per claim 20, claim 20 is rejected the same way as claim 4. 
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Pub. No.:.2015/0215873), and further in view of Wang (US Pub. No.:2016/0174231).

As per claim 1, Jeong disclose A power control method, comprising: 
sending, by a first device, a first message to a second device, wherein the first message comprises power control information for a first beam of the second device, the first beam comprises at least one beam, and the power control information comprises a power control command (see para. 0012, 0039-0042, 0079-0084, tables 1 and 2); wherein each piece of independent power control information 
receiving, by the first device, a signal sent by the second device using the first beam, wherein a transmit power of the signal is determined based on the power control information (see Fig.7, para. 0051-0052, 0067, 0090-0096, tables 1 and 2, at operation 700, the mobile terminal receives a power control variable .sub.n for a neighboring reception beam from a base station through a broadcast channel or the like and stores the received power control variable .sub.n for future uplink power control). 

Jeong however does not explicitly disclose sending, by the first device to the second device, information identifying a number of power control information pieces carried in the first message;

Wang however disclose sending, by a first device to a second device, information identifying a number of pieces of power control information carried in a first message (see Fig.2, para. 136-140, Fig.4, para. 0144-0152, 310: a base station determines power information according to a position of at least one first PRB, where the power information is used to instruct a first user equipment to determine, according to the power information, a transmit power used by the first user equipment to send a first signal over the at least one first PRB,  320: The base station sends the power information to the first user equipment, 
therefore,  a base station determines power information according to a position of at least one first PRB, and the base station sends the power information to a first user equipment, so that the first user equipment determines, according to the power information, a transmit power used by the first user equipment to send a first signal over the at least one first PRB, in this way, a transmit power of a signal 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, by a first device to a second device, information identifying a number of pieces of power control information carried in a first message, as taught by Wang, in the system of Jeong, so as to enable a base station to send power information to a first user equipment, so that the first user equipment determines, according to the power information, a transmit power used by the first user equipment to send a first signal over the at least one first PRB, in this way, a transmit power of a signal can be flexibly adjusted according to a position of a PRB, and network performance is improved, see Wang, paragraph 0147.

As per claim 2, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein a sending occasion of the first message is associated with the first beam (see para. 11-12, 54-56, 85-87). As per claim 3, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein the first message further comprises power control information for a second beam, and locations of the power control information for the first beam and the power control information for the second beam in the first message are determined based on configuration information, the second beam comprises at least one beam, and the configuration information is related to indexes of beams communicating with the first device (see para. 11-12, 54-56, 85-87). As per claim 4, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein the power control information further comprises an identifier of the first beam (see para. 20-23, 54-56, 73-74). As per claim 5, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose wherein the method further comprises: sending, by the first device to the second device, information indicating of power control information carried in the first message (see para. 20-23, 54-56, 73-74); and
Wang further disclose wherein the method further comprises: sending, by the first device to the second device, information identifying a quantity of pieces of power control information carried in the first message is included in the first message (see Fig.1- Fig.5, para. 0144-151, the base station determine the power information according to at least the position of the at least one first PRB, and the base station sends the power information to the first user equipment, so that the first user equipment determines, according to the power information, a power used by the first user equipment to send the first signal over the at least one first PRB. In addition, a shorter distance between the at least one first PRB and a second PRB causes a lower transmit power used to send the first signal over the at least one first PRB. A transmit power of a signal can be flexibly adjusted according to a position of a PRB, so that interference caused by the first signal in a second signal sent over the second PRB is lower than a preset level).
As per claim 6, the combination of Jeong and Wang disclose the method according to claim 1.
Jeong further disclose, further comprising: receiving, by the first device, a second message from the second device, wherein the second message comprises information indicating a capability of sharing power among beams of the second device (see para.,  11-12, 20-23, 73-74, 85-87). As per claim 7, the combination of Jeong and Wang disclose the method according to claim 6.
Jeong further disclose wherein the second message further comprises a sum of maximum transmit powers of beams among which power is shared and/or maximum transmit powers of beams among which power is not shared (see para.,  11-12, 20-23, 73-74, 85-87). As per claim 8, the combination of Jeong and Wang disclose the method according to claim 7.
Jeong further disclose wherein the method further comprises: sending, by the first device, a third message to the second device, wherein the third message comprises information about a maximum transmit power allowed by the first device, wherein the information about the allowed maximum transmit power comprises respective maximum transmit powers allowed for the beams among which power is not shared and/or a sum of maximum transmit powers allowed for the beams among which power is shared (see para.,  11-12, 20-23, 73-74, 85-87). As per claim 9, the combination of Jeong and Wang disclose the method according to claim 8.
Jeong further disclose wherein the third message further comprises information of beams allowed by the first device to participate in power sharing (see para. 11-12, 20-23, 73-74, 85-87). 
As per claim 10, claim 10 is rejected the same way as claim 1.
As per claim 11, claim 11 is rejected the same way as claim 2.
As per claim 12, claim 12 is rejected the same way as claim 5.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 15, claim 15 is rejected the same way as claim 8.
As per claim 16, claim 16 is rejected the same way as claim 9.
As per claim 17, claim 17 is rejected the same way as claim 1. Jeong further disclose A communications device (see Fig.1,  Fig.8, a base station), comprising: a transmitter (see Fig.7, a transmitter 802), configured to send a first message to a second device (see Fig.1,  Fig.9, a mobile terminal). 
As per claim 18, claim 18 is rejected the same way as claim 2. 

As per claim 19, claim 19 is rejected the same way as claim 3. 
As per claim 20, claim 20 is rejected the same way as claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US Pub. No.:2010/0238846) – see para. 0055, “The L2 processor 130 processes the detected symbol, including channel decoding and packet-reassembling, to retrieve uplink L2 messages from the terminal. The L2 messages contain a terminal power control command, terminal downlink interference and noise statistics, and a downlink SNR. As to an online terminal which is communicating with the base station, the L2 processor 130 further reallocates channels according to factors such as an uplink or downlink traffic mode, the SNR and the interference statistics, etc. In addition, the L2 processor 130 further performs downlink power control based on the terminal power control command, and implements uplink power control based on uplink information such as the signal strength, the SNR and the interference statistics. The L2 processor message symbols and then transmitted to the modulator 140 to be modulated to the downlink traffic channel. It should be noted that the channel reallocation command is generally transmitted to a dedicated broadcast channel. In the present invention, the channel reallocation command is transmitted to the traffic channel, which can achieve the following advantages: 1) the traffic channel after the beam forming has a higher diversity quality and thus the downlink power is saved greatly; 2) resources for transmitting terminal ID information are saved; 3) common-access channel resources are saved greatly, and thus the CS-OFDMA system of present invention can effectively process concurrency of a huge number of terminals”.
Chai (US Pub. No.:2016/0100343) – see para. 0165, “When the second network node sends the timing modification request message and the acquisition request message to the first network node, the timing modification request message and the acquisition request message may be separately sent, or may be sent by being carried in a same signaling message; during separate sending, there is no fixed order. The resource information includes at least one of time domain information, frequency domain information, space domain information, code domain information, and power control information. The time domain information may include, but is not limited to, at least one of a transmission interval, inter-cell synchronization information (for example, which may be a subframe offset value), subframe information, and timeslot information. The frequency domain information may include, but is not limited to, a position of a physical resource block. The space domain information may include, but is not limited to, beam information, stream information, and space coding matrix information”.
Song (US Pub. No.: 2011/0038308) – see para. 0046-0050, 0066 “base stations are able to perform "pre-flash" to enable dynamic adjustment of one or more characteristics (e.g., sweep pattern, beam duration, and beam duty cycle). For example, when a dynamic sweep pattern is used, a high-power beam may be located in a particular beam position for a relatively extended period of time. This may cause other mobile stations in the outer cell region not being able to messaging) to a particular direction. Mobile stations in the coverage area corresponding to the particular direction can then make measurements of the pre-flash message and provide reports back to the base station regarding the measurements. In one example, a mobile station can report an indication of wireless channel quality, such as in the form of a channel quality indication (CQI). The base station can perform pre-flashes in all directions of a particular cell sector. Using the measurement reports from the mobile stations, the base station is able to perform scheduling as discussed above by dynamically adjusting beam duration, duty cycle, and beam”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469